 



Exhibit 10.48
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     This First Amendment to Employment Agreement is entered into and effective
as of June 15, 2006 (the Effective Date”), by and between Cyberonics, Inc. (the
“Company”) and George E. Parker (“Employee”).
RECITALS
     WHEREAS, the Company and Employee previously entered into an Employment
Agreement dated July 14, 2003 (the “Agreement”), which Agreement remains in full
force and effect as of this date. The Company and Employee now desire to amend
the Agreement as provided herein.
     NOW, THEREFORE, in consideration of the mutual promises set forth in this
Amendment and other good and valuable consideration, the parties agree as
follows:
TERMS
1. Section 2 of the Agreement (“Term”) is deleted in its entirety and the
following provision is inserted therefor:
“Subject to the terms and conditions of this Agreement, unless sooner terminated
pursuant to Section 5 of this Agreement, Employee shall be employed by the
Company commencing on the Effective Date and terminating on June 1, 2009 (the
“Term”). Termination of this Agreement shall not alter or impair any rights of
Employee (or his beneficiaries or heirs) with respect to payments, benefits or
other rights provided by the terms of this Agreement, arising before or after
the end of the Term.”
2. Except as expressly modified by this Amendment, the provisions of the
Agreement remain unchanged and in full force and effect.
     IN WITNESS WHEREOF the parties have caused the Amendment to be executed in
one or more counterparts, each of which shall be deemed to be an original.

          Cyberonics   Employee:
 
       
By:
  /s/ Robert P. Cummins   /s/ George E. Parker
 
       
 
  Robert P. Cummins   George E. Parker
 
  Chairman of the Board of Directors and    
 
  Chief Executive Officer    

